Citation Nr: 0609224	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-40 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
squamous cell carcinoma of the skin secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that in testimony at his April 2005 Travel 
Board hearing, the veteran raised a claim of entitlement to 
service connection for a skin disability, other than skin 
cancer.  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.

The Board notes that additional evidence was received into 
the record in June 2005, following certification of the 
appeal to the Board, which has not been considered by the RO.  
There was no waiver of RO consideration of the additional 
evidence.  However, inasmuch as the additional evidence is 
not germane to the issue on appeal, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran asserts that an increased (compensable) 
evaluation is warranted for residuals of squamous cell 
carcinoma of the skin secondary to mustard gas exposure.  The 
veteran's VA outpatient treatment records show that in 
November 2003, the veteran underwent excision of lesions on 
his right leg that had been previously diagnosed as Bowen's 
Disease (also known as squamous cell carcinoma).  Treatment 
records subsequent to such procedure reveal that the veteran 
had scars at the incision site where the lesions were 
removed.  On VA examination in February 2004, the examiner 
also noted a well-healing, pink scar on the veteran's right 
calf.  However, he did not provide any additional details as 
to the characteristics and size of the scar.  As such 
information is necessary to properly adjudicate the veteran's 
claim under the pertinent diagnostic codes, the Board finds 
that a remand for a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for residuals of his 
squamous cell carcinoma of the skin 
since September 2002.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment 
records referred to by the veteran, not 
already of record.

2.  The veteran should be afforded a VA 
examination by a dermatologist to 
determine the current nature and extent 
of his service-connected post-operative 
residuals of squamous cell carcinoma.  
The examiner should specifically comment 
on any residual scarring or lesions, 
including the size of the affected area; 
whether, if there are scars, they are 
tender or painful; productive of any 
characteristics of disfigurement (i.e., 
adherence to underlying tissue, 
deformity, size, and elevation or 
depression of the scar); whether there 
were changes in the pigmentation of the 
veteran's skin; and whether the disorder 
causes exfoliation, exudation, or 
itching.  Any skin abnormality or 
disability which is clinically deemed to 
not be a residual of the service-
connected squamous cell carcinoma of the 
skin should be specifically 
distinguished.

The examiner shall also report whether 
the function of any involved part is 
affected, e.g., impairment of walking, 
standing, grasping, or similar functions.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.
	
3.  Thereafter, the RO should 
readjudicate the veteran's
claim.  If the benefit sought remains unfavorable 
to the 
veteran, the RO should issue a supplemental 
statement of 
the case and afford the appropriate opportunity to
respond.  Thereafter, the case should be returned 
to the 
Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

